Case 9:18-cv-80176-BB Document 351 Entered on FLSD Docket 12/23/2019 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

        plaintiffs,
  v.                                             Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                                   DR. CRAIG WRIGHT’S
                            REPLY IN SUPPORT OF HIS OBJECTION
Case 9:18-cv-80176-BB Document 351 Entered on FLSD Docket 12/23/2019 Page 2 of 5



         As demonstrated in Dr. Wright’s objection to the Magistrate’s order [D.E. 311] (the

  “Objection”), Dr. Wright is unable to comply with the Court’s order because the algorithm

  necessary to generate a list of the bitcoin that he mined prior to December 31, 2013, is in an

  encrypted file that is protected by a Shamir encryption scheme, and he does not have sufficient

  key slices to unlock the file. Objection at 3-4. Nonetheless, Dr. Wright took substantial good faith

  efforts to comply with the Court’s order. At Dr. Wright’s direction, Steve Shadders, the Chief

  Technology Officer of nChain, recreated a probabilistic list of the bitcoin that Dr. Wright mined,

  which Dr. Wright produced to plaintiffs. Id. Dr. Wright also provided plaintiffs a list of all the

  bitcoin that he definitively knows he mined, and he produced all non-privileged documents (more

  than 2,500) that contained the word “Tulip” or “Seychelles” and were related to trusts or bitcoin.

  Id.

         It is well-established in the 11th Circuit that there is no basis for sanctioning a party that is

  unable to comply with a court order. Chairs v. Burgess, 143 F.3d 1432, 1436 (11th Cir. 1998)

  (citing Citronelle–Mobile Gathering, Inc. v. Watkins, 943 F.2d 1297, 1301 (11th Cir.1991); United

  States v. Roberts, 858 F.2d 698, 701 (11th Cir.1988)). A party shows that it is unable to comply by

  demonstrating that it has “made ‘in good faith all reasonable efforts to comply.’” Id. (quoting

  Watkins, 943 F.2d at 1301). Specifically, that demonstration can be made through the party’s

  testimony. United States v. Rizzo, 539 F.2d 458, 466 (5th Cir. 1976); United States v. Spilotro,

  1985 WL 384, at *4 (N.D. Ill. 1985); United States v. Barnette, 902 F. Supp. 1522, 1538 (M.D.

  Fla. 1995); United States Commodity Futures Trading Comm'n v. Capital Blu Mgmt., LLC, 2010

  WL 11508136, at *2 (M.D. Fla. 2010); In re Coastal Land Dev. Corp., 2009 WL 2985700, at *3–

  4 (Bankr. S.D. Miss. 2009); Liberty Mut. Ins. Co. v. Aventura Eng'g & Constr. Corp., 2009 WL

  10697338, at *3-4. (S.D. Fla. 2009).



                                                     2
Case 9:18-cv-80176-BB Document 351 Entered on FLSD Docket 12/23/2019 Page 3 of 5



         Dr. Wright unequivocally testified that he was unable to comply with the Court’s order, he

  explained in detail why compliance was not possible, and he testified about his good faith efforts

  to comply. That testimony still stands unrebutted by plaintiffs. In their response [D.E. 332] (the

  “Response”), plaintiffs continue to challenge the veracity of certain documents related to the

  formation of the Tulip Trusts, but they have not introduced any evidence challenging Dr. Wright’s

  testimony regarding his inability to produce a complete list of all bitcoin that he mined prior to

  December 31, 2013, which was the only issue before the Magistrate. Plaintiffs have neither

  introduced any evidence showing that Dr. Wright can access a complete list of bitcoin that he

  mined, 1 nor have they introduced any evidence that he didn’t make good-faith reasonable efforts

  to comply with the Court’s order by providing an overinclusive list of bitcoin addresses, providing

  his best, partial list of the bitcoin that he mined, and producing the documents related to the Tulip

  trusts.2 For these reasons, there simply was no basis to sanction Dr. Wright, and the sanctions

  imposed by the Order [D.E. 277] (the “Order”) are contrary to law.



  1
    Plaintiffs cite to an interview that Dr. Wright gave to Mr. Sullivan for the proposition that Dr.
  Wright can access the list of bitcoin that he mined prior to December 31, 2013. As an initial
  matter, that article is hearsay and may not accurately reflect Mr. Sullivan’s conversation with Dr.
  Wright. But even assuming, arguendo, that the article is an accurate representation of the
  conversation, it does not say what plaintiffs think it says. Dr. Wright does not state how he would
  “tank the market,” and in any event, the subject matter of the evidentiary hearing was only bitcoin
  that Dr. Wright prior to December 31, 2013, and it was those bitcoins that Dr. Wright testified that
  he was unable to access. Additionally, it was not Dr. Wright who stated that he would “break the
  trust,” it was Mr. Sullivan. Dr. Wright simply stated that he would comply with the Court’s order,
  which does not require Dr. Wright to transfer any bitcoin by a defined date.
  2
    At most, plaintiffs attempt to challenge the existence of the encrypted file. But those challenges
  are baseless. First, plaintiffs argue that the encrypted file does not exist because Mr. Shadders
  testified that he didn’t see the file. So what? Mr. Shadders’ testimony was about the work that he
  performed on Dr. Wright’s behalf to reconstruct a list of the bitcoin that Dr. Wright mined. It was
  not necessary to see the file to perform that work. And in any event, plaintiffs possess the
  encrypted file, something they completely ignore. Objection at 17. Second, plaintiffs argue that
  Dr. Wright’s testimony as to the encrypted file is somehow “inconsistent.” Plaintiffs cite to Dr.
  Wright’s testimony that there are multiple encrypted files with their own Shamir Scheme and


                                                    3
Case 9:18-cv-80176-BB Document 351 Entered on FLSD Docket 12/23/2019 Page 4 of 5



         The Order outright rejected Dr. Wright’s testimony regarding the encrypted file because it

  was “inconceivable” and in defiance of “real-life experience.” See Order at 19. But as Dr. Wright

  demonstrated in his Objection, the Order fails to consider important facts, and once those facts are

  considered, it is plain that his testimony is not inconceivable. Objection at 6-8. The bitcoin were

  worth around a million, not billions when Dr. Wright started the process of putting them into the

  trust. Id. The Shamir Scheme is redundant in nature (requiring only 8 of 15 keys to unlock). Id. Dr.

  Wright had no way of knowing that Dave Kleiman would die shortly after setting up the trust. Id.

  The bitcoin that Dr. Wright testified that he mined do exist, and they are unmoved on the

  blockchain. Id. In their Response, plaintiffs don’t address—let alone challenge—any of the above

  facts. Instead, they simply label Dr. Wright’s testimony as “fanciful.”

         At bottom, Dr. Wright’s testimony as to his inability to produce a list of the bitcoin that he

  mined prior to December 31, 2013, stands uncontroverted. There is no evidence that he is able to

  comply with the Court’s order. The Court should reverse and vacate the Order.



                                                     Attorneys for Dr. Craig Wright

                                                     RIVERO MESTRE LLP
                                                     2525 Ponce de Leon Boulevard, Suite 1000
                                                     Miami, Florida 33134


  argue that the testimony contradicts Dr. Wright’s declaration that he needs to access “the
  encrypted file” to provide the public addresses. Response at 13. This argument is silly, as Dr.
  Wright testified at the evidentiary hearing that he would only need to get past one Shamir Scheme
  (i.e. one file) to get access to the algorithm necessary to generate the list of bitcoin that he mined.
  June 28, 2019 Hr. Tr. 107:7-108:4. The existence of other encrypted files with different Shamir
  Schemes that protected other data (such as the genesis block), is of no import. Plaintiffs also try to
  create an inconsistency based on Dr. Wright’s testimony as to the “outermost encrypted file,”
  Response at 13, but that testimony immediately followed questioning as to the key slices that Dr.
  Wright needed to decrypt the algorithm necessary to generate a list of the bitcoin that he mined.
  Id. 124:1-125:5. And it is evident from Dr. Wright’s continued testimony that he was still referring
  to that file when he testified that he was missing the key slices that he gave to Dave. Id. 125:8-24.

                                                    4
Case 9:18-cv-80176-BB Document 351 Entered on FLSD Docket 12/23/2019 Page 5 of 5



                                                   Telephone: (305) 445-2500
                                                   Fax: (305) 445-2505
                                                   Email: arivero@riveromestre.com
                                                   Email: arolnick@riveromestre.com
                                                   Email: amcgovern@riveromestre.com
                                                   Email: zkass@riveromestre.com
                                                   Email: receptionist@riveromestre.com

                                                   By: s/ Andres Rivero
                                                   ANDRES RIVERO
                                                   Florida Bar No. 613819
                                                   JORGE MESTRE
                                                   Florida Bar No. 88145
                                                   AMANDA MCGOVERN
                                                   Florida Bar No. 964263
                                                   ALAN ROLNICK
                                                   Florida Bar No. 715085
                                                   SCHNEUR KASS
                                                   Florida Bar No. 100554




                                  CERTIFICATE OF SERVICE

         I certify that on December 23, 2019, I electronically filed this document with the Clerk of

  the Court using CM/ECF. I also certify that this document is being served today on all counsel of

  record by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.




                                                              /s/ Andres Rivero_______
                                                              ANDRES RIVERO
                                                              Florida Bar No. 613819




                                                   5
